Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 1 of 11 PageID #: 243




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------- X
RAMON MORALES and                 :
TONY A. GERGES,                   :
                                  :
                      Plaintiffs, :                   REPORT AND RECOMMENDATION
                                  :
          - against -             :                           18 Civ. 3734 (DLI) (VMS)
                                  :
FOURTH AVENUE BAGEL BOY, INC.     :
d/b/a STEVE’S BAGELS and          :
STEVEN NATALE,                    :
                                  :
                      Defendants. :
--------------------------------- X

 Vera M. Scanlon, United States Magistrate Judge:

        Plaintiffs Ramon Morales and Tony A. Gerges (“Plaintiffs”) commenced this action

 against Defendants Fourth Avenue Bagel Boy, Inc. (“Corporate Defendant”) and Steven Natale

 (“Individual Defendant”) (together, “Defendants”) seeking to hold Defendants jointly and

 severally liable to Plaintiffs for damages arising from violations of the Fair Labor Standards Act

 (“FLSA”) and the New York Labor Law (“NYLL”). See ECF No. 1. Plaintiffs allege that

 Corporate Defendant and Individual Defendant, together, were “employers” of Plaintiffs and are

 responsible for Plaintiffs’ unpaid wages. See id. After more than three months of Defendants

 failing to respond or participate in this action, attorney Anthony Albert Caronna, Esq. filed a

 notice of appearance on behalf of Defendants and filed an answer to Plaintiffs’ complaint

 generally denying Plaintiffs’ allegations. See ECF Nos. 17, 18.

        On June 11, 2019, Mr. Caronna filed a motion to withdraw as attorney, stating that he had

 been discharged by Defendants. See ECF No. 27. This Court held a hearing and granted Mr.

 Caronna’s motion to withdraw. See ECF No. 28. Defendants were given 30 days’ leave to

 retain new counsel. See id. This Court advised that, if Defendants did not retain counsel,

                                                  1
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 2 of 11 PageID #: 244




 Individual Defendant may proceed pro se. See id. This Court warned Defendants that Corporate

 Defendant may only participate in this action if represented by an attorney. See Dkt. Order

 7/23/2019. No counsel having appeared, Plaintiffs were given leave to request a certificate of

 default against Corporate Defendant. See id. The Clerk of the Court entered a default against

 Corporate Defendant. See ECF No. 30.

          Despite delays in the case caused by health issues of Individual Defendant and his family,

 see, e.g., Dkt. Re-Scheduling Order 5/18/2020, Individual Defendant is actively litigating this

 action. Individual Defendant has appeared for status conferences and is currently engaged in

 discovery. See, e.g., Dkt. Entry 7/16/2020; Dkt. Entry 9/16/2020; Dkt. Entry 11/4/2020; Dkt.

 Entry 1/4/2021. On the other hand, Mr. Caronna was not replaced, and Corporate Defendant has

 not participated in this action.

          Plaintiffs moved for a default judgment against Corporate Defendant. See ECF No. 44.

 The motion is before this Court on referral from the Honorable Dora L. Irizarry. See Dkt. Entry

 7/27/2020.

          For the reasons stated below, this Court respectfully recommends that the motion for

 default judgment be denied without prejudice to renew upon the resolution of the merits of this

 case against Individual Defendant.

     I.       ANALYSIS

          Courts have often postponed default judgment motion practice where, although one or

 more defendants have defaulted, other defendants continued litigating. This approach is taken to

 avoid inconsistent judgments or waste of judicial resources in needing to recalculate damages.

          For example, under Frow v. De La Vega, 82 U.S. 552 (1872), the court held that a

 decision on a default judgment motion in a multi-defendant case in which defendants were


                                                  2
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 3 of 11 PageID #: 245




 alleged to be jointly liable should be postponed until the case against the non-defaulting party

 concludes. See Lemache v. Tunnel Taxi Mgmt., LLC, 354 F. Supp. 3d 149, 152 (E.D.N.Y.

 2019) (citing Frow, 82 U.S. at 554); Int’l Gemmological Inst., Inc. v. Rafaeil, No. 05 Civ. 2395

 (JGK) (JCF), 2005 WL 3880222, at *2 (Aug. 17, 2005), R&R adopted, 2006 WL 739822

 (S.D.N.Y. Mar. 21, 2006) (“Frow has been interpreted to prohibit entry of a default judgment

 against one of several defendants where the theory of recovery is joint liability, such that no one

 defendant may be liable unless all defendants are liable”). Frow requires that, “if the litigating

 party loses, the default judgment [] be entered against the non-appearing party, and if the

 litigating party wins, the default judgment motion [] be denied.” Lemache, 354 F. Supp. 3d at

 152. The purpose of the postponing decision on the default judgment is to avoid the risk of

 inconsistent results: the defaulting party being held liable on default while the non-defaulting

 party ultimately being found not liable at the conclusion of the case. See id. The risk of

 inconsistent results is high where claims are premised on joint liability because joint liability

 “requires all defendants to be liable for any one of them to be liable,” such that it is “impossible

 for one defendant to be liable unless all other defendants are also liable.”1 Id. at 152, 153; Int’l

 Controls Corp. v. Vesco, 535 F.2d 742, 746 n.4 (2d Cir. 1976) (“Frow controls in situations

 where the liability of one defendant necessarily depends upon the liability of the others.”).



 1
   In a case where defendants are alleged to be jointly and severally liable, as in this FLSA/NYLL
 case, the risk of inconsistent results is less apparent. Claims premised on joint and several liability
 allow any defendant to be held liable to a plaintiff in either of two ways: (i) individually
 (“severally”) liable premised on a defendant’s own actions, regardless of whether any other
 defendant is liable; and (ii) jointly liable, premised on a defendant’s actions in concert with other
 defendants. See Lemache, 354 F. Supp. 3d at 152. The theory of joint and several liability allows
 one defendant to be found liable while other defendants are found not liable, and such judgments
 are not inconsistent. See id. at 153. That is, Frow does not foreclose entering a default judgment
 against any defaulting defendants in a joint and several liability case. See, e.g., Bleecker v. Zetian
 Sys., Inc., No. 12 Civ. 2151 (DLC), 2013 WL 5951162, at *6-7 (S.D.N.Y. Nov. 1, 2013) (deciding
 liability and damages as to one defaulting defendant).
                                                   3
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 4 of 11 PageID #: 246




        In RSM Prod. Corp. v. Fridman, 643 F. Supp. 3d 382 (S.D.N.Y. 2009), Frow was

 extended in a joint and several liability case to avoid inconsistent results. The plaintiffs sued

 eight defendants asserting claims of tortious interference with contract, tortious interference with

 prospective business advantage, and civil conspiracy to commit tortious interference arising out

 of an alleged oil and natural gas exploration contract. See Fridman, 643 F. Supp. 3d at 389-90.

 Appearing defendants moved to dismiss while the plaintiffs applied for a default judgment

 against two non-appearing defendants. See id. The court granted the appearing defendants’

 motion to dismiss, and the court found that the plaintiffs failed to plead sufficient factual

 allegations to support any legally cognizable claim. See generally id. Upon concluding that the

 plaintiffs’ complaint should be dismissed as against the appearing defendants without leave to

 replead, the court recognized that the plaintiffs’ allegations against non-appearing defendants

 suffered from the same defects. The court held that entering default judgment against non-

 appearing defendants “would be inappropriate.” See id. at 415. Indeed, in refraining from

 granting default judgment against non-appearing defendants and by allowing non-appearing

 defendants to benefit from arguments and proof raised by appearing defendants, the court

 avoided the type of inconsistent results admonished against in Frow.

        In the present case, this Court similarly finds that it is appropriate to postpone decision on

 Plaintiff’s motion against Corporate Defendant. Determining Plaintiffs’ motion for default

 judgment at this stage of the litigation would pose a risk of inconsistent results. As an example,

 Corporate Defendant may be held liable under the FLSA based on Plaintiffs’ allegations of

 enterprise liability, while Individual Defendant may not be held liable under the FLSA because

 the evidence does not establish FLSA coverage. Here, Plaintiffs allege a theory of joint and

 several liability on the basis that Corporate Defendant and Individual Defendant were joint



                                                   4
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 5 of 11 PageID #: 247




 employers of Plaintiffs. In order to qualify for protections under the FLSA, Plaintiffs must

 demonstrate that they were “engaged in commerce or in the production of goods for commerce”

 or that Defendants were “enterprises engaged in commerce” during the relevant period. See 29

 U.S.C. §§ 206(a), 207(a); Mahoney v. Amekk Corp., No. 14 Civ. 4131 (ENV) (VMS), 2016 WL

 6585810, at *6 (Sept. 30, 2016), R&R adopted, 2016 WL 6601445 (E.D.N.Y. Nov. 7, 2016)

 (setting forth the standard). To be “engaged in commerce,” employees must perform work

 “involving or related to the movement of persons or things (whether tangibles or intangibles[]

 and including information and intelligence) among the several States or between any State and

 any place outside thereof.” 29 C.F.R. § 779.103. The FLSA defines an “enterprise engaged in

 commerce” as having “employees handling, selling, or otherwise working on goods or materials

 that have been moved in or produced for commerce by any person” and having an “annual gross

 volume of sales made or business done . . . not less than $500,000.” 29 U.S.C. § 203(s)(1)(A).2

 Here, Plaintiffs allege in their complaint that they were engaged in commerce, that Defendants

 were an enterprise engaged in commerce, that Defendants performed through unified operation

 or common control for a common business purpose, that the enterprise had an annual gross

 volume of sales in an amount not less than $500,000.00, and that employees handled, sold or

 otherwise worked on goods or materials that have been moved in or produced for commerce.

 See ECF No. 1 ¶¶ 48-52. On default, it is an open question whether such conclusory allegations

 would be sufficient to establish Plaintiffs’ entitlement to protections under the FLSA. See, e.g.,




 2
   “Unlike the FLSA, the NYLL does not require that a defendant achieve a certain minimum in
 annual sales or business in order to be subject to the law.” Mahoney, 2016 WL 6585810, at *7
 (citation & internal quotation marks omitted). The NYLL defines an “employer” as “any person,
 corporation, limited liability company, or association employing any individual in any occupation,
 industry, trade, business or service.” N.Y. Lab. Law § 190(3).

                                                  5
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 6 of 11 PageID #: 248




 Jiao v. Shang Shang Qian Inc., No. 18 Civ. 5624 (ARR) (VMS), 2020 WL 6370148, at *9 (Aug.

 11, 2020) (recommending denial of default judgment motion where the complaint contained only

 conclusory statements about interstate commerce), R&R adopted, 2020 WL 5105063 (E.D.N.Y.

 Aug. 31, 2020); Payamps v. M & M Convenience Deli & Grocery Corp., No. 16 Civ. 4895

 (LDH) (SJB), 2018 WL 3742696, at *5 (E.D.N.Y. May 18, 2018) (finding that “bare bones

 allegation[s]” about plaintiffs’ activities were insufficient to establish that plaintiffs were

 “engaged in commerce”). Because only “well pleaded” allegations of the complaint are deemed

 admitted as to liability on default, the Court need not be limited to the face of the complaint

 when assessing the validity of Plaintiffs’ factual allegations. Cf. Au Bon Pain Corp. v. Artect,

 Inc., 653 F.2d 61, 65 (2d Cir. 1981) (noting that a court has discretion, even after default is

 determined, “to require proof of necessary facts and need not agree that the alleged facts

 constitute a valid cause of action”); Bermudez v. Reid, 733 F.2d 18, 21 (2d Cir. 1984) (“[T]he

 court has considerable latitude in deciding whether to require plaintiff to produce evidence in

 support of the claims before entering . . . a [default] judgment”). Although the Corporate

 Defendant has defaulted, Individual Defendant is actively litigating Plaintiffs’ claims; during

 Court conferences, he has alleged facts to suggest that these FLSA requirements are not met

 (e.g., the bagel shop does not do $500,000 in business per year). If Individual Defendant proves

 that he is not an enterprise engaged in commerce, that the gross volume of sales was less than

 $500,000.00, or that the business did not involve interstate commerce, then Corporate Defendant

 may benefit from the same defenses. 3


 3
   This Court notes that Individual Defendant may be held liable under the FLSA as an employer
 under the Carter factors. See Carter v. Dutchess Community College, 735 F.2d 8, 12 (2d Cir.
 1984) (outlining a multi-factor test grounded in “economic reality” for determining whether there
 is an employer-employee relationship between an individual defendant and an FLSA plaintiff).
 The Court would not have to determine Individual Defendant’s individual liability if Plaintiffs fail
                                                    6
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 7 of 11 PageID #: 249




        If the Court were to find FLSA liability against Corporate Defendant on the pleadings but

 find no such liability against Individual Defendant on the evidence, such a result would be more

 than a finding of “several liability,” as contemplated by the FLSA. See, e.g., Salinas v. Starjem

 Rest. Corp., 123 F. Supp. 3d 442, 465, 478 (S.D.N.Y. 2015) (declining to hold an individual

 defendant liable under FLSA, even when the corporate employer was found liable, because the

 individual lacked operational control). It would give Plaintiffs the ability to rely on a

 technicality (the default of Corporate Defendant, which Individual Defendant claims is because

 of a lack of funds to retain an attorney) to achieve a result (default judgment against Corporate

 Defendant) that, as noted in Fridman, would be inappropriate. This Court believes the more

 prudent course is to avoid decision on Plaintiffs’ default judgment motion to avoid the risk of

 inconsistent outcomes on the question of liability under the FLSA.

        In addition to the need to avoid the risk of inconsistent liability results, this Court finds

 that other factors also weigh against deciding Plaintiffs’ motion for default judgment. First, a

 decision on Plaintiffs’ motion for default judgment would only be an administrative resolution

 against Corporate Defendant because it would not result in an enforceable judgment at this time.

 See Lemache, 354 F. Supp. 3d at 155 (noting that a decision on liability against defaulting

 defendants would only be a partial resolution of the pending motion and would not produce an

 enforceable judgment for plaintiff). This is because, in joint and several liability cases, the

 general rule is that the assessment of damages against default defendants should be postponed

 until disposition of the claims on the merits against non-defaulting defendants in order to avoid



 to meet the burden of establishing that they were “engaged in commerce” or that Defendants were
 “enterprises engaged in commerce.” See Locke v. St. Augustine’s Episcopal Church, 690 F. Supp.
 2d 77, 84 (E.D.N.Y. 2010) (“The employee bears the burden of establishing the jurisdictional
 prerequisite of either enterprise or individual coverage.”) (citations omitted).

                                                   7
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 8 of 11 PageID #: 250




 inconsistent damage determinations. See, e.g., Coley v. Vannguard Urban Improvement Ass’n,

 No. 12 Civ. 5565 (PKC) (RER), 2016 WL 4179942, at *6 (E.D.N.Y. Aug. 5, 2016) (deferring

 assessment of damages against defaulting defendants in FLSA and NYLL case); Elsevier Inc. v.

 Memon, 97 F. Supp. 3d 21, 39 (E.D.N.Y. 2015) (withholding determination of damages on

 default judgment against defaulting defendants “because of the possibility of inconsistent

 rulings”); Clement v. United Homes, LLC, No. 10 Civ. 2122 (RRM), 2010 WL 4941489, at *2

 (E.D.N.Y. Nov. 30, 2010) (“[W]here . . . an action against several defendants charges them with

 joint and several liability and where fewer than all defendants are in default, the preferred

 practice is to defer the damages inquest until after disposition of the claims against the non-

 defaulting defendants.”); Viznai v. United Homes of N.Y., Inc., No. 07 Civ. 4173, 2009 WL

 931178, at *1 (E.D.N.Y. Apr. 3, 2009) (withholding determination of damages after recognizing

 that courts have “consistently delayed damages inquests even where a plaintiff seeks joint and

 several liability in order to avoid the problems of dealing with inconsistent damage

 determinations”) (citations & internal quotation marks omitted). Plaintiffs have the burden of

 proving, even on default judgment, their entitlement to unpaid overtime wages, liquidated

 damages and statutory damages. See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

 973 F.2d 155, 158 (2d Cir. 1992) (“While a party’s default is deemed to constitute a concession

 of all well pleaded allegations of liability, it is not considered an admission of damages.”). The

 present discovery going towards Plaintiffs’ work schedule, Plaintiffs’ hourly rate, or any sick

 days and vacation days will affect the calculation of damages. If the evidence contradicts

 Plaintiffs’ allegations that Mr. Morales is entitled to overtime damages of $604.50 per week




                                                  8
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 9 of 11 PageID #: 251




 ($19.50/hour * 31 hours/week) and that Mr. Gerges is entitled to overtime damages of $711.00

 per week ($18.00/hour * 39.5 hours/week),4 an award of different damages may result against

 Individual Defendant than against Corporate Defendant.5 Further, calculating damages twice

 would result in inefficiency and a waste of judicial resources. Even if this Court were to decide

 Plaintiffs’ motion for default judgment against Corporate Defendant as to liability, it would

 refrain from calculating damages in order to avoid the risk of awarding different damages. As

 such, obtaining a default judgment against Corporate Defendant at this stage would not give

 Plaintiffs monetary leverage against Individual Defendant.6

          Second, deferring a ruling on Plaintiffs’ default judgment motion would not prejudice

 Plaintiffs. Whether this Court finds liability against Corporate Defendant, Plaintiffs would still

 have to prove their liability claims against Individual Defendant. See Lemache, 354 F. Supp. 3d

 at 155 (noting that plaintiff’s factual allegations in the complaint would not be assumed true for

 purposes of litigation between plaintiff and appearing defendant). Any resolution of the default

 judgment motion against Corporate Defendant would not have any law of the case, collateral

 estoppel, or res judicata, effect on Plaintiffs’ case. See id. (noting that a liability determination




 4
     See ECF No. 1 ¶¶ 15-17, 27- 29.
 5
   By defaulting, Corporate Defendant cannot contradict Plaintiffs’ testimony regarding damages.
 See Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381, 389 (E.D.N.Y. 2007) (“[P]laintiff’s
 estimates may constitute sufficient evidence and the employer cannot be heard to complain that
 the damages lack the exactness and precision of measurement that would be possible had he kept
 records.”) (citation & internal quotation marks omitted).
 6
   Plaintiffs have previously filed four motions to strike. See, e.g., ECF No. 22 (motion to strike
 answer for Defendants’ alleged failure to engage in discovery); Dkt. Order 4/9/2019 (denying
 motion to strike); ECF No. 25 (motion to strike answer); Dkt. Order 6/20/2019 (denying motion
 to strike); ECF No. 32 (motion to strike answer); Dkt. Order 2/20/2020 (denying motion to strike);
 ECF No. 50 (motion to strike answer, currently being briefed).
                                                    9
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 10 of 11 PageID #: 252




  on default “has no collateral estoppel or law of the case effect on the parties who are actually

  appearing”).

            This Court finds no advantage or purpose to resolving Plaintiffs’ motion for default

  judgment against Corporate Defendant at this time. Certainly, no consideration outweighs the

  risk of inconsistent results that may arise from prematurely deciding the motion.

     II.       CONCLUSION

            For the foregoing reasons, this Court respectfully recommends that the motion for default

  judgment be denied without prejudice to renew upon the resolution of the merits of this case

  against Individual Defendant.

     III.      OBJECTIONS

            A copy of this report and recommendation is being provided to Plaintiffs’ counsel and

  Individual Defendant Steven Natale via ECF. The Clerk of the Court is respectfully requested to

  mail a copy of this report and recommendation to Defendant Fourth Avenue Bagel Boy, Inc. c/o

  Steven Natale, 6907 4th Avenue, Apartment 2B, Brooklyn, New York 11209.

            Any written objections to this report and recommendation must be filed with the Clerk of

  the Court within fourteen (14) days of service of this report. See 28 U.S.C. § 636(b)(1); Fed. R.

  Civ. P. 6(a), 72(b). Any requests for an extension of time for filing objections must be directed

  to the District Judge assigned to this action prior to the expiration of the fourteen (14) day period

  for filing objections. Failure to file objections within fourteen (14) days will preclude further

  review of this report and recommendation either by the District Court or the Court of Appeals.

  See Thomas v. Arn, 474 U.S. 140, 145 (1985) (“[A] party shall file objections with the district

  court or else waive right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir.




                                                    10
Case 1:18-cv-03734-DLI-VMS Document 57 Filed 02/12/21 Page 11 of 11 PageID #: 253




  2008) (“[F]ailure to object timely to a magistrate [judge]’s report operates as a waiver of any

  further judicial review of the magistrate [judge]’s decision.”).

  Dated: Brooklyn, New York
         February 12, 2021

                                                        _____  Vera M. Scanlon______
                                                                    VERA M. SCANLON
                                                                United States Magistrate Judge




                                                   11
